OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                    P O BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              QFF8C8AL BUSINESS             •
             STATE ©F TEXAS-. 4§|
             PENALTY FOR ,-7/
             PRWATE USE                                                               NOV05 2014

 WILSON4ANNA MARIE Tr. Ct. Nof*4>fl§B!^ MA'LED FROM l ^ , ^
 This is to advise that the Court has dismissed without written order the application
 for writ of habeas corpus.       J* '     '"0*"'
                                 x              -                             Abel Acosta, Clerk

                             ANNA MARIE WILSON
                              CRAIN UNIT - TDC #1116565
                              1401 STATE SCHOOL RD.                         ' Uf\\V)\v
                              GATESVILLE, TX 76599-2999 ^m^ J
                                                                       gfc
              1~:
N3B   76599                   ,i!(j.l,i.|1nl,il^i|,i,i,M|||,   p11 if m1 ili•»f*U*i»* itit.
                             .              '-Jf- .